I am unable to agree to the disposition here made on the homestead rights of Julia A. Wright and husband. While it may be conceded that the homestead right of one of the occupants does not necessarily defeat an action for partition, there must be exceptional *Page 594 
circumstances, not here shown, to justify partition sale under such circumstances. Partition sale of a homestead cannot be had so as to result in injury to the person or persons entitled to the homestead. In any event, the homestead right must be considered and protected. The homestead cannot be so partitioned unless so provided by statute, or else under exceptional circumstances. 47 C. J. p. 485, § 537; 29 C. J. p. 1039, § 549, and cases cited under those sections. Here, it seems to me that all this partition sale accomplished was to destroy the homestead right. Nothing was accomplished by the sale except to pay up the mortgage on the property. The sale then amounts to this: That thereby the year for redemption from the mortgage sale, if the mortgage had been foreclosed, was cut out. It amounted in effect to a short way to foreclose the mortgage, without granting a redemption period. The order for sale and the final judgment confirming the sale do not show that any attention was given to the homestead right. That right is an additional right in the property over and above the title of the tenant in common owning the homestead. The careful protection given in this state to homestead rights is well pointed out in Craig v. Baumgartner, 191 Minn. 42,254 N.W. 440. *Page 595